Title: To John Adams from James Leander Cathcart, 25 March 1797
From: Cathcart, James Leander
To: Adams, John



Sir
Philadelphia March the 25th: 1797

Having had the honour of being in company with Mr. Jefferson some days past I was advised by him to lay the Journals & papers accompanying this letter before your Excellency in order to give you what information lays in my power relative to our negotiation with the Regency of Algiers & likewise as the first Magistrate of a Free & Independent people to claim from your Excellency a redress of grievances not in the least doubting but under your Excellency inspection Justice & Equity will regularly be administered.
By perusing my Journal your Excellency will be informed of the particulars of our Negotiation from its first Commencement unto my arrival in Philadelphia on the 12th: of September 1796 & in my letters since that date to the Secretary of State of the nature of my claims & expectations nevertheless I have remained since my arrival at my own expence without receiving the least recompence for my services but promises from Colonel Pickering that it was the desire of the President & officers of the United States that I should be employed but that at present there was no vacancy but in my letter to his Excellency the Dey of Algiers (which was wrote by Coll: Pickerings particular desire revised & corrected by him & enclosed in his dispatches for Algiers) it expressly says that I am to be employed by our Government in inspecting into the building of the Frigate & likewise to inspect into the stores that is to be sent to Algiers. Your Excellency by perusing the Copy of my letter to the Dey that accompanys this will be more fully convinced of the Authenticity of this transaction This I imagined was a sufficient promise that I should be employed on that service as indeed in some respect I have under the inspection of Mr. Francis to whom I have given every information relative to the manner the Frigate should be equip’d & indeed with pleasure have transacted every thing he required of me. But to my surprise I have remained more than six months without any one step being taken in my favour another person has been appointed to superintend the building of The Frigate & several applications has been made for the command of her to carry to Algiers after she is launched although I was given to understand that I should have the preferance & in consequence of which has left the command of my own vessel & has been at my own expence ever since—
As the period is drawing near for a Commander’s being appointed for the fore mentioned Frigate in order to have her rigging Sails & other equipments ready to put in their proper places as soon as she is launched which is to be on or before the seventh day of July give me leave to solicit your Excellency for the appointment as I imagine from the nature of my services there is no person has a prior right altho’ their influence may be more powerful than mine neither is any person better acquainted with the nature of the business, by my directions to Mr: Francis I have already reduced the expence considerably & was I on the spot I should have it in my power still to reduce it a great deal more as in a Ship fitted out by any Christian power their is a great many articles which would be superfluous in this Vessel as the Algerines would not know the use of them.
Yr: Excellency will please to observe that should another person be appointed to bring the Frigate to Algiers it will be directly contradicting the purport of my letter to the Dey & his desire specified in his letter to the President of the United States which I had the honour of presenting him on my arrival but as the commanding the Frigate to Algiers will be but a temporary affair I further solicit your Excellency for the appointment of resident either at Tunis or Tripoly as inevitably there must be such appointments otherwise it will be impossible to maintain a Peace with the Barbary states & I flatter myself from the knowledge I have acquired of the manners Government & language of those people during eleven years Captivity in Barbary together with the influence I have with the Dey & grandees of Algiers that I shall be enabled to compleat any business entrusted to my care on better terms & more to the advantage of our Country than a stranger to the customs of that Country can possibly effect. My conduct has already been conspicuous & approved by Coll: Humphreys & Mr. Barlow who has given me strong recommendations to the Secretary of State his Excellency George Washington the late president likewise approved of my conduct otherwise he would not have honoured me with an invitation to dine with him the day after my arrival in Philadelphia.  Colonel Pickering has several times said that it is but reasonable that I should be recompenced for my services but I have never Received one Cent acklowledgement either for my services or maintenance since I left Algiers nor even have been reimburs’d the money I have expended of my own in the publick service on account of which accompanys this letter & have subsisted entirely on credit since my arrival here in consequence of my expectations from Government I therefore beg your Excellency will take these things into consideration & cause the necessary arrangments to take place that Justice & Equity may be duly administered.
Your Excellency may rest assured that was I bless’d with a small competency I should not trouble you on this head but would content myself with the self applause of having rendered my Country essential services but a person that has been Eleven years in Captivity cannot be supposed to be overburthened with riches neither do I imagine that the publick in general would wish that a person who has risqued his property & every existance in their service should remain unrewarded or be in any way a loser by his Zeal for their interests—
I therefore once more beg leave to solicit yr. Excellencys kind interference & in the mean time with the most profound respect beg leave to subscribe myself / yr. Excellency’s / most huml: & obnt: servant
James Leader Cathcart